 


109 HR 1478 IH: National Guard and Reserve Comprehensive Health Benefits Act of 2005
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1478 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Turner (for himself, Mr. Cooper, Mr. Smith of New Jersey, Mr. Brown of Ohio, Mrs. McCarthy, Mr. McGovern, Mr. Pastor, and Mr. Peterson of Minnesota) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Energy and Commerce, Education and the Workforce, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 10, United States Code, to provide limited TRICARE program eligibility for members of the Ready Reserve of the Armed Forces, to provide financial support for continuation of health insurance for mobilized members of reserve components of the Armed Forces, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Guard and Reserve Comprehensive Health Benefits Act of 2005. 
2.TRICARE coverage for members of the ready reserve 
(a)Eligibility Section 1076b of title 10, United States Code, is amended to read as follows: 
 
1076b.TRICARE program: coverage for members of the ready reserve 
(a)EligibilityMembers of the Selected Reserve of the Ready Reserve and members of the Individual Ready Reserve described in subsection 10144(b) of this title are eligible, subject to subsection (h)(1), to enroll in the following TRICARE program options: 
(1)TRICARE Prime. 
(2)TRICARE Standard. 
(b)Types of coverage 
(1)A member eligible under subsection (a) may enroll for either of the following types of coverage: 
(A)Self alone coverage. 
(B)Self and family coverage. 
(2)An enrollment by a member for self and family covers the member and the dependents of the member who are described in subparagraph (A), (D), or (I) of section 1072(2) of this title. 
(c)Open enrollment periodsThe Secretary of Defense shall provide for at least one open enrollment period each year. During an open enrollment period, a member eligible under subsection (a) may enroll in the TRICARE program or change or terminate an enrollment in the TRICARE program. 
(d)Scope of care 
(1)A member and the dependents of a member enrolled in the TRICARE program under this section shall be entitled to the same benefits under this chapter as a member of the uniformed services on active duty or a dependent of such a member, respectively. 
(2)Section 1074(c) of this title shall apply with respect to a member enrolled in the TRICARE program under this section. 
(e)Premiums 
(1)The Secretary of Defense shall charge premiums for coverage pursuant to enrollments under this section. The Secretary shall prescribe for each of the TRICARE program options referred to in subsection (a) a premium for self alone coverage and a premium for self and family coverage. 
(2)The monthly amount of the premium in effect for a month for a type of coverage under this section shall be the amount equal to 28 percent of the total amount determined by the Secretary on an appropriate actuarial basis as being reasonable for the coverage. 
(3)The premiums payable by a member under this subsection may be deducted and withheld from basic pay payable to the member under section 204 of title 37 or from compensation payable to the member under section 206 of such title. The Secretary shall prescribe the requirements and procedures applicable to the payment of premiums by members not entitled to such basic pay or compensation. 
(4)Amounts collected as premiums under this subsection shall be credited to the appropriation available for the Defense Health Program Account under section 1100 of this title, shall be merged with sums in such Account that are available for the fiscal year in which collected, and shall be available under subsection (b) of such section for such fiscal year. 
(f)Other chargesA person who receives health care pursuant to an enrollment in a TRICARE program option under this section, including a member who receives such health care, shall be subject to the same deductibles, copayments, and other nonpremium charges for health care as apply under this chapter for health care provided under the same TRICARE program option to dependents described in subparagraph (A), (D), or (I) of section 1072(2) of this title. 
(g)Termination of enrollment 
(1)A member enrolled in the TRICARE program under this section may terminate the enrollment only during an open enrollment period provided under subsection (c), except as provided in subsection (h)(2). 
(2)An enrollment of a member for self alone or for self and family under this section shall terminate on the first day of the first month beginning after the date on which the member ceases to be eligible under subsection (a). 
(3)The enrollment of a member under this section may be terminated on the basis of failure to pay the premium charged the member under this section. 
(h)Relationship to transition TRICARE coverage upon separation from active duty 
(1)A member may not enroll in the TRICARE program under this section while entitled to transitional health care under subsection (a) of section 1145 of this title or while authorized to receive health care under subsection (c) of such section. 
(2)A member who enrolls in the TRICARE program under this section within 90 days after the date of the termination of the member’s entitlement or eligibility to receive health care under subsection (a) or (c) of section 1145 of this title may terminate the enrollment at any time within one year after the date of the enrollment. 
(i)RegulationsThe Secretary of Defense, in consultation with the other administering Secretaries, shall prescribe regulations for the administration of this section..  
(b)Definitions 
(1)Section 1072 of title 10, United States Code, is amended by adding at the end the following new paragraphs: 
 
(10)The term TRICARE Prime means the managed care option of the TRICARE program. 
(11)The term TRICARE Standard means the option of the TRICARE program that is also known as the Civilian Health and Medical Program of the Uniformed Services.. 
(2)Section 1097a(f) of such title is amended by striking Definitions.—In this section: and all that follows through (2) The term and inserting Catchment Area Defined.—In this section, the term. 
(c)Period for implementationSection 1076b of title 10, United States Code (as added by subsection (a)), shall apply with respect to months that begin on or after the date that is 180 days after the date of the enactment of this Act. 
(d) Conforming repeals 
(1)Section 1076d of title 10, United States Code, is repealed, and the table of sections at the beginning of chapter 55 of such title is amended by striking out the item relating to such section. 
(2) Subsection (b) of section 701 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1981) is repealed.  
3.Allowance for continuation of non-TRICARE health benefits coverage for certain mobilized reserves 
(a)Payment of premiums 
(1)Chapter 55 of title 10, is amended by inserting after section 1078a the following new section: 
 
1078b.Continuation of non-TRICARE health benefits plan coverage for certain reserves called or ordered to active duty and their dependents 
(a)Payment of premiumsThe Secretary concerned shall pay the applicable premium to continue in force any qualified health benefits plan coverage for an eligible reserve component member for the benefits coverage continuation period if timely elected by the member in accordance with regulations prescribed under subsection (j). 
(b)Eligible memberA member of a reserve component is eligible for payment of the applicable premium for continuation of qualified health benefits plan coverage under subsection (a) while serving on active duty pursuant to a call or order issued under a provision of law referred to in section 101(a)(13)(B) of this title during a war or national emergency declared by the President or Congress. 
(c)Qualified health benefits plan coverageFor the purposes of this section, health benefits plan coverage for a member called or ordered to active duty is qualified health benefits plan coverage if— 
(1)the coverage was in force on the date on which the Secretary notified the member that issuance of the call or order was pending or, if no such notification was provided, the date of the call or order; 
(2)on such date, the coverage applied to the member and dependents of the member described in subparagraph (A), (D), or (I) of section 1072(2) of this title; and 
(3)the coverage has not lapsed. 
(d)Applicable premiumThe applicable premium payable under this section for continuation of health benefits plan coverage in the case of a member is the amount of the premium payable by the member for the coverage of the member and dependents. 
(e)Maximum amountThe total amount that may be paid for the applicable premium of a health benefits plan for a member under this section in a fiscal year may not exceed the amount determined by multiplying— 
(1)the sum of one plus the number of the member’s dependents covered by the health benefits plan, by 
(2)the per capita cost of providing TRICARE coverage and benefits for dependents under this chapter for such fiscal year, as determined by the Secretary of Defense. 
(f)Benefits coverage continuation periodThe benefits coverage continuation period under this section for qualified health benefits plan coverage in the case of a member called or ordered to active duty is the period that— 
(1)begins on the date of the call or order; and 
(2)ends on the earlier of the date on which— 
(A)the member’s eligibility for transitional health care under section 1145(a) of this title terminates under paragraph (3) of such section; or 
(B)the member elects to terminate the continued qualified health benefits plan coverage of the dependents of the member. 
(g)Extension of period of COBRA coverageNotwithstanding any other provision of law— 
(1)any period of coverage under a COBRA continuation provision (as defined in section 9832(d)(1) of the Internal Revenue Code of 1986) for a member under this section shall be deemed to be equal to the benefits coverage continuation period for such member under this section; and 
(2)with respect to the election of any period of coverage under a COBRA continuation provision (as so defined), rules similar to the rules under section 4980B(f)(5)(C) of such Code shall apply. 
(h)Nonduplication of benefitsA dependent of a member who is eligible for benefits under qualified health benefits plan coverage paid on behalf of a member by the Secretary concerned under this section is not eligible for benefits under the TRICARE program during a period of the coverage for which so paid. 
(i)Revocability of electionA member who makes an election under subsection (a) may revoke the election. Upon such a revocation, the member’s dependents shall become eligible for benefits under the TRICARE program as provided for under this chapter. 
(j)RegulationsThe Secretary of Defense shall prescribe regulations for carrying out this section. The regulations shall include such requirements for making an election of payment of applicable premiums as the Secretary considers appropriate.. 
(2)The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1078a the following new item: 
 
 
1078b. Continuation of non-TRICARE health benefits plan coverage for certain Reserves called or ordered to active duty and their dependents. 
(b)ApplicabilitySection 1078b of title 10, United States Code (as added by subsection (a)), shall apply with respect to calls or orders of members of reserve components of the Armed Forces to active duty as described in subsection (b) of such section, that are issued by the Secretary of a military department on or after the date of the enactment of this Act. 
 
